DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 05 July 2022.  As directed by the amendment: claims 1, 3, 6, 8, 10, 16 & 18 have been amended, claim 13 has been cancelled, and claim 21 has been added.  Thus, claims 1-12 & 14-21 are presently pending in this application.
Applicant’s amendments have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous action; however, the amendments have also raised new issues as detailed in this action. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide proper antecedent basis for a “first intermediate axis that is arranged along the first plane” (claim 10). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7, 14 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 & 14 recite: “wherein the outlet section of each of the first flow paths is oriented along a respective first outlet axis that is parallel to but spaced from the respective first inlet axis of a respective inlet section”. As understood, this describes a feature specific to the embodiment shown in figs. 2A-2E (see para. 39, lines 9-17). 
However, claims 1 & 10 (from which claims 7 & 14 respectively depend) recite features specific to the embodiment shown in figures 3A-3C. In particular, claim 1 recites “wherein the curved intermediate section of each of the first flow paths extends radially outwardly from the respective inlet section along the first plane”; claim 10 recites “wherein the first and second portions of the curved intermediate section of each of the first flow paths extends radially outwardly along a respective first intermediate axis that is arranged along the first plane”. 
As understood, in the embodiment of figs. 2A-2E, the curved intermediate section curves outward, upward, and then inward, before curving outward again. Thus, it is not clear that it “extends outward from the respective inlet section along the first plane” or otherwise along a first intermediate axis along the first plane, as required by claims 1 & 10. 
Additionally, the application as originally filed does not appear to have sufficient support for a single combined embodiment wherein the curved intermediate section extends outwardly along the first plane / first intermediate axis and also has outlet sections that are parallel to but spaced from the respective first inlet axis. 

Claim 15 recites “wherein the outlet sections of the plurality of first flow paths are oriented at a first angle relative to the central longitudinal axis, and wherein the outlet sections of the plurality of second flow paths are oriented at a second angle relative to the central longitudinal axis, the second angle being different from the first angle”. As understood, this describes a feature specific to the embodiment shown in fig. 4 (see para. 48, lines 8-11).
As understood, in the embodiment of fig. 4, the curved intermediate section has a similar arrangement to that of figs. 2A-2E, which curves outward, upward, and then inward, before curving outward again. Thus, it is not clear that it “extends outward from the respective inlet section along the first plane” or otherwise along a first intermediate axis along the first plane, as required by claims 1 & 10. 
Additionally, the application as originally filed does not appear to have sufficient support for a single combined embodiment wherein the curved intermediate section extends outwardly along the first plane / first intermediate axis and also has outlet sections that are oriented at angles relative to the longitudinal axis, with the angles of the first outlets being different from angles of the second outlets, etc. 

Thus, the claims above contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 10-12, 14-17 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. 
Regarding claims 7 & 14, as set forth in the grounds of rejection under 35 U.S.C. 112(a) above, these claims recite “wherein the outlet section of each of the first flow paths is oriented along a respective first outlet axis that is parallel to but spaced from the respective first inlet axis of a respective inlet section”. However, claims 1 & 10 recite the curved intermediate section of each of the first flow paths extends radially outwardly from the respective inlet section along the first plane / along a respective first intermediate axis that is arranged along the first plane.
As the specification does not set forth or otherwise describe an embodiment comprising these combinations of features, it is unclear how the curved intermediate sections can be so arranged along the first plane / first intermediate axis while also being connected to an outlet which is parallel to but spaced from the inlet axis, causing the claims to take on an unreasonable degree of uncertainty. 

Claim 10 recites “wherein the first and second portions of the curved intermediate section of each of the first flow paths extends radially outwardly along a respective first intermediate axis that is arranged along the first plane”. This renders the claim indefinite as it is 
unclear if this is requiring the “curved intermediate section” itself to be arranged along the axis (i.e., to coincide with the axis as a straight line; which appears to conflict with the intermediate section being “curved”), or otherwise if the curved intermediate section may deviate from the first intermediate axis, but the extent of radially outward travel is determined based on the first intermediate axis, etc. Appropriate correction and clarification are required. 

Regarding claim 15, as set forth in the grounds of rejection under 35 U.S.C. 112(a) above, this claim recites “wherein the outlet sections of the plurality of first flow paths are oriented at a first angle relative to the central longitudinal axis, and wherein the outlet sections of the plurality of second flow paths are oriented at a second angle relative to the central longitudinal axis, the second angle being different from the first angle”. However, claims 1 & 10 recite the curved intermediate section of each of the first flow paths extends radially outwardly from the respective inlet section along the first plane / along a respective first intermediate axis that is arranged along the first plane.
As the specification does not set forth or otherwise describe an embodiment comprising these combinations of features, it is unclear how the curved intermediate sections can be so arranged along the first plane / first intermediate axis while also being connected to an outlet which is oriented at angle relative to the longitudinal axis, with the angles of the first outlets being different from angles of the second outlets, etc. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14 & 16-21 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Farrington (US 2005/0199298 A1) in view of Chang et al. (WO 2017/161940 A1; hereafter Chang).
Examination Note I: Chang has been previously cited, however, it has been included on the PTO-892 provided with this action as an updated English translation is provided herewith. 
Examination Note II: Claim 10 encompasses subject matter substantially corresponding to a combination of claims 1, 3 & 6. For brevity, the grounds of rejection for these claims have been combined. Rejections for corresponding dependent claims have also been combined, where noted below.
Regarding claims 1, 3, 6 & 10, Farrington discloses (figs. 1-8) a fluid pressure reduction device (incl. at least 30) for use in a fluid flow control device (10, see fig. 1), the fluid pressure reduction device comprising: 
a unitary body (generally indicated at 36; para. 20, lines 4-5: “[t]he sidewall 36 is contiguously formed out of a single piece of material”) comprising a central opening (37) and a cylindrical perimeter (i.e., 36) surrounding the central opening, the central opening defining a central longitudinal axis (45), and the cylindrical perimeter having an inner wall (38) and an outer wall (40) spaced radially outward of the inner wall; 
a plurality of first flow paths (e.g. flow paths 46 or 47 from inlet section 42A; alternatively, flow paths from inlet sections 42A, 42D, 42E, spaced circumferentially from each other at the same axial position; see below) defined between the inner wall and the outer wall of the body, each of the first flow paths comprising an inlet section (e.g., 42A, 42D, 42E, etc.), an outlet section (i.e., a corresponding outlet section 44; see below), and an intermediate section (47 or 48; see below) between the inlet and outlet sections, wherein the inlet section of each of the first flow paths is oriented along a respective first inlet axis that is perpendicular to the central longitudinal axis (see below), and wherein the first inlet axes are arranged along a first plane (i.e., in fig. 3, inlets 42A, 42D, 42E are arranged along a first plane; figs. 2B & 5 also show inlet sections 42 arranged along a first plane); and 
a plurality of second flow paths (e.g. flow paths 46 or 47 from inlet section 42C; alternatively, flow paths from inlet sections 42 & 42C spaced circumferentially from each other at the same axial position; see below) defined between the inner wall and the outer wall of the body, each of the second flow paths comprising an inlet section (e.g.. 42, 42C, etc.), an outlet section (i.e., a corresponding outlet section 44; see below), and an intermediate section (47 or 48; see below) between the inlet and outlet sections, wherein the inlet section of each of the second flow paths is oriented along a respective second inlet axis that is perpendicular to the central longitudinal axis (see below), and wherein the second inlet axes are arranged along a second plane (i.e., in fig. 3, inlets 42 & 42C are arranged along a second plane) that is parallel to but spaced from the first plane (as shown in fig. 3, 42 & 42C are arranged on a plane that is parallel to but axially spaced from the first plane on which 42A, 42D & 42E are arranged). 

Regarding the limitations wherein the inlet sections of each of the first and second flow paths are oriented along respective first and second inlet axes that are perpendicular to the central longitudinal axis: as set forth in MPEP § 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. See also, MPEP § 2125(I), The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification.
In the instant case, the arrangement of the each of the inlet sections 42 (i.e., as shown in figs. 2B, 3, 4, 5 & 6) appear to be arranged along respective radial axes which are perpendicular to the central longitudinal axis (i.e. the inlet sections reasonably appear to be arranged along radial axes which would intersect the central longitudinal axis perpendicularly). Most clearly, fig. 2B shows such inlets in axial cross section and it can be seen that they are arranged radially. Additionally, as can be seen in fig. 4, a partial radial cross section, the inlet sections also appear to be arranged in a substantially radial direction (i.e. they appear to be perpendicular relative to the longitudinal axis). 
Thus, Farrington reasonably suggests to one skilled in the art that the inlet sections of the first and second plurality of flow paths are oriented along respective first and second inlet axes that are perpendicular to the central longitudinal axis. 

Regarding the intermediate sections and the limitation wherein each flow path of the plurality of first and second flow paths shares a common inlet and a common outlet with an adjacent respective flow path, Farrington discloses that the unitary body comprises said inlet sections (42) and outlet sections (44), and further discloses that intermediate sections connecting the inlet sections and outlet sections may take a variety of forms. 
In the embodiment of figs 3 & 4, Farrington discloses that “one of a plurality of fluid paths extends between each of the inlet apertures 42, and at least one of the outlets 44 so as to provide a plurality of multidirectional passages 46 between the inner surface 38 of the sidewall 36 and the outer surface 40 of the sidewall 36” (para. 26). As can be seen from figure 4, example inlet section 60 is a common inlet section shared by a plurality of flow paths, which split at expansion section 52 before merging again, and then split again at one of three outlet sections 44, after a contraction section 54. Thus, for a selected common inlet section and any of the outlet sections, since the flow may take either of the two paths at the split indicated at 52, at least two intermediate flow paths are formed (e.g., a first flow path may comprise the common inlet 60, the upper portion of the intermediate section shown in fig. 4, and then the central outlet; a second flow path may comprise the same common inlet 60, the lower portion of the intermediate section, and then the same central outlet). 
As described, the embodiment of figs. 3 & 4 therefore suggests that each flow path of the plurality of first and second flow paths shares a common inlet and a common outlet with an adjacent respective flow path. However, it is recognized that the intermediate sections of the flow paths described above are not arranged along the first plane, as they diverge in an axial direction. 

Farrington further discloses an alternate embodiment in fig. 6, wherein the intermediate sections are formed along the same plane as the respective inlet section and diverge in a circumferential manner, rather than an axial manner (para. 28, lines 1-7). While figure 7 shows that adjacent flow paths share a common inlet but diverge at the outlets, the disclosure is not limited thereto. Farrington suggests that “the tortuous path 47 may be adapted to combine multiple inlet apertures 42 and/or multiple outlet apertures 44 thereby intersecting multiple fluid flow paths” (para. 28, lines 7-12). Farrington also discloses that the tortuous path may have multiple expansion and contraction zones (para. 36, lines 11-14).
Regarding the limitation wherein the intermediate section of each of the first flow paths comprises a “first portion” that is connected to and extends radially outwardly from the respective inlet section, and a “second portion” that is directly connected to the first portion and extends radially outwardly toward and is connected to the respective outlet section, it is noted that the terms “first portion” and “second portion” are relatively broad. 
In applicant’s figures, the “first portion” appears to be a portion which extends from the inlet to about a midpoint of the intermediate section and/or a point of furthest divergence from the other intermediate section of the adjacent flow path sharing the common inlet; while the “second portion” appears to be the remainder of the intermediate section which connects the first portion to the outlet section. 
In the same manner, in the first example of Farrington (i.e. of figs. 3 & 4), the first portion may be considered the portion from the end of the inlet section to the middle of the split region (e.g. the middle of 48), while the second portion may be considered the remainder of the intermediate section (i.e. the portion directly connected to the first portion and is connected to the respective outlet section). 

A person of ordinary skill in the art before the effective filing date of the claimed invention, in reading the disclosure of Farrington, would have reasonably inferred that the intermediate sections of the flow paths could have been formed wherein each flow path of the plurality of first and second flow paths shares a common inlet and a common outlet with an adjacent respective flow path (i.e., wherein the expansion / contraction arrangement of the intermediate section between a common inlet and a common outlet takes the form of a split / merge arrangement, as in the example of figs. 3 & 4), wherein the intermediate section of each of the first flow paths comprises a first portion that is connected to and extends radially outwardly from the respective inlet section (e.g., a first portion of the intermediate section up to a midpoint of the split), and a second portion that is directly connected to the first portion and extends radially outwardly toward and is connected to the respective outlet section (e.g., a second portion of the intermediate section connecting the first portion to the outlet), and further wherein the first and second portions of the intermediate section of each of the first flow paths extends radially outwardly along the first plane (i.e. the plane of the inlet; as in the example of fig. 6) / along a respective first intermediate axis that is arranged along the first plane. 
Stated differently, said person of ordinary skill in the art would have reasonably inferred that the intermediate sections could be formed along the inlet plane as in the fig. 6 example, while incorporating the split / merge arrangement as suggested by the fig. 3-4 example (e.g., by arranging the split circumferentially rather than axially). However, to promote compact prosecution, it is noted that a similar arrangement is taught by Chang, as discussed below. 

Farrington does not explicitly disclose the additional limitations wherein the intermediate sections of the first and second flow paths are curved intermediate sections. However, it is noted that Farrington suggests “it will be appreciated that any number of expansion zones 52 and contraction zones 54 may be provided in the fluid passages 46. Similarly, the transition between each zone 52, 54 may be abrupt, linear, smooth, gradual, or any other similar construction” (para. 31). 

Chang teaches a fluid pressure reduction device comprising a body (7) comprising a central opening (8) and a cylindrical perimeter surrounding the central opening, the central opening defining a central longitudinal axis, and the cylindrical perimeter having an inner wall and an outer wall spaced radially outward of the inner wall; 
a plurality of flow paths (1) defined between the inner wall and the outer wall of the body, each of the first flow paths comprising an inlet section (“Inlet”, annotated below), an outlet section (“Outlet”, below), and a curved intermediate section (including expansion portions 101 and contraction portions 102) between the inlet and outlet sections, wherein the inlet section of each of the flow paths is oriented along a respective inlet axis that is perpendicular to the central longitudinal axis and wherein the inlet axes are arranged along a first plane (see fig. 8: vertical and horizontal guide lines extending perpendicularly through the central axis appear to align with four corresponding inlets, reasonably suggesting each inlet in the plane is arranged perpendicularly); wherein each flow path shares a common inlet and a common outlet with an adjacent respective flow path (see “Path 1” and “Path 2”, below, each sharing a common inlet & outlet),
wherein the curved intermediate section of each of the flow paths comprises a first portion (“1st Portion”, below) that is connected to and extends radially outwardly from the respective inlet section, and a second portion (“2nd Portion”) that is directly connected to the first portion and extends radially outwardly toward and is connected to the respective outlet section, and 

    PNG
    media_image1.png
    416
    1449
    media_image1.png
    Greyscale
wherein the first and second portions of the curved intermediate section of each of the first flow paths extends radially outwardly along the first plane / along a respective first intermediate axis that is arranged along the first plane (e.g. in a radial direction along the plane, as understood).






Regarding the first and second portions indicated above, it is noted that this is merely one example of several ways in which the intermediate portion could be seen has having first and second portions, in view of the broad scope of the terms “first portion” and “second portion”. While Chang shows a plurality of expansion / contraction arrangements in series, as mentioned previously, Farrington suggests that “it will be appreciated that any number of expansion zones 52 and contraction zones 54 may be provided in the fluid passages 46”. Thus, an arrangement comprising a single expansion and a single contraction is also reasonably within the scope of the prior art. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid pressure reduction device of Farrington such that the intermediate section of each of the plurality of first and second flow paths was formed as a curved intermediate section, wherein each flow path of the plurality of first and second flow paths shares a common inlet and a common outlet with an adjacent respective flow path, wherein the curved intermediate section of each of the first flow paths comprises a first portion that is connected to and extends radially outwardly from the respective inlet section, and a second portion that is directly connected to the first portion and extends radially outwardly toward and is connected to the respective outlet section, and wherein the first and second portions of the curved intermediate section of each of the first flow paths extends radially outwardly along the first plane / along a respective first intermediate axis that is arranged along the first plane, in view of the teachings of Chang, as the use of a known technique (i.e. forming the intermediate sections of a plurality of flow paths through a fluid pressure reduction device to have semi-circular expansion and contraction regions which divide and recombine the flow, while extending radially outward from the inlet to the outlet along the same plane as the respective inlet, as in Chang) to improve a similar device (the fluid pressure reduction device of Farrington) in the same way (e.g., generating turbulence and friction at each merge point to achieve pressure reduction, while enabling the recombining fluid flows to cancel out respective impact forces, as suggested by Chang; see abstract). 
As a result, all of the limitations of claims 1, 3, 6 & 10 are met, or are otherwise rendered obvious. 
Regarding claim 2, the fluid pressure reduction device of Farrington reads on the additional limitations wherein the inlet sections (e.g., 42A) of the first flow paths and the inlet sections of the second flow paths (e.g., 42C) are formed in the inner wall (38), and wherein the outlet sections (46) of the first flow paths and the outlet sections (46) of the second flow paths are formed in the outer wall (40).

Regarding claims 4 & 11, the fluid pressure reduction device of Farrington reads on the additional limitations wherein the plurality of second flow paths are rotated about the central longitudinal axis relative to the plurality of first flow paths, such that the plurality of second flow paths are offset from the plurality of first flow paths (see figs. 2A & 3; see also para. 23 & 24).

Regarding claims 5 & 12, Chang further teaches (e.g., in fig. 11) that, for each of the flow paths, the inlet section has a cross-sectional area that is smaller than a cross-sectional area of a respective outlet section associated with the inlet section.
In particular, Chang explains that gradual expansion of cross section from the inlet to the outlet allows the working fluid to reduce pressure without flash vaporization and/or otherwise without exceeding the speed of sound (para. 52 & 53 of the provided English translation). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid pressure reduction device of Farrington such that, for each of the first and second flow paths, the inlet section has a cross-sectional area that is smaller than a cross-sectional area of a respective outlet section associated with the inlet section, in view of the teachings of Chang, as the use of a known technique (i.e. providing a flow path inlet with a cross-sectional area smaller than a corresponding flow path outlet, as in Chang) to improve a similar device (that of Farrington) in the same way (e.g., to provide for additional pressure reduction and/or controlled expansion of the working fluid prior to the outlet)
Regarding claims 7 & 14, as set forth in the grounds of rejection under 35 U.S.C. 112(b) above, it is unclear how the curved intermediate sections can be arranged along the first plane / first intermediate axis while also being connected to an outlet which is parallel to but spaced from the inlet axis, causing the claims to take on an unreasonable degree of uncertainty. 
As best understood in view of the above uncertainty, Farrington is nevertheless seen as disclosing the additional limitation wherein the outlet section of each of the first flow paths is oriented along a respective first outlet axis that is parallel to but spaced from the respective first inlet axis of a respective inlet section.
In one interpretation, Farrington discloses in the embodiment of figs. 3 & 4 that an inlet section may connect to an outlet section which is aligned with the inlet section, but may also connect to other outlet sections which are distributed parallel to but spaced from the inlet axis in an axial / longitudinal direction. 
Alternatively, in the embodiment shown in fig. 6, Farrington discloses that the inlet section may connect to multiple parallel outlet sections (e.g., offset in a circumferential direction). As understood, these outlet sections may be considered parallel to but spaced from the inlet axis (i.e., when considered circumferentially / with respect to the central longitudinal axis). 

Regarding claims 8 & 16, the fluid pressure reduction device of Farrington, as modified above, reads on the additional limitation wherein the curved intermediate section of each of the first and second flow paths has a semi-circular shape (i.e., the curved intermediate sections taught by Chang are seen as having a semi-circular shape). 

Regarding claims 9 & 17, the fluid pressure reduction device of Farrington, as modified above, reads on the additional limitation wherein each of the first flow paths intersects with one or more adjacent first flow paths, and wherein each of the second flow paths intersects with one or more adjacent second flow paths.
In particular, when modified above to include the curved intermediate sections as suggested by Chang such that each flow path shares a common inlet and a common outlet with an adjacent respective flow path, each of the first flow paths would intersect with one or more adjacent first flow paths (i.e. at least at the common inlet and common outlet), and each of the second flow paths would intersect with one or more adjacent second flow paths (i.e. at least at the common inlet and common outlet).

Regarding claims 18 & 19, Farrington further discloses (figs. 7 & 8; para. 39-44) a method of manufacturing a fluid pressure reduction device via Selective Laser Sintering (SLS) in a layer-by-layer fashion. As would be understood by a person having ordinary skill in the art, the disclosed method may be considered an additive manufacturing technique comprising 3D printing. 
Thus, when the fluid pressure reduction device of Farrington is modified as set forth in the grounds of rejection for claims 1, 3, 6 & 10 above (i.e. to include curved intermediate sections of the form taught by Chang), and manufactured by the SLS / additive manufacturing / 3D printing method otherwise disclosed by Farrington, the resultant method of manufacturing would read on a method of manufacturing, comprising: 
creating a unitary fluid pressure reduction device using an additive manufacturing technique (i.e., Selective Laser Sintering; para. 39 of Farrington), the creating comprising: 
forming a body (36) having an inner wall (38) and an outer wall (40) spaced radially outward of the inner wall; 
forming a plurality of flow paths (e.g., flow paths 46 or 47 from inlet section 42A; alternatively, flow paths from inlet sections 42A, 42D, 42E, spaced circumferentially from each other at the same axial position; as modified in view of Chang above) in the body between the inner wall and the outer wall of the body, each of the flow paths comprising an inlet section (e.g., 42) formed in the inner wall and oriented along a respective inlet axis, an outlet section (e.g., a corresponding outlet section 44) formed in the outer wall, and a curved intermediate section between the inlet and outlet sections (e.g. 47 or 48, as modified in view of Chang; as described in the grounds of rejection for claim 1, etc., above), wherein the inlet axes are arranged along a first plane (i.e., in fig. 3, inlets 42A, 42D, 42E are arranged along a first plane; figs. 2B & 5 also show inlet sections 42 arranged along a first plane; Chang also teaches a plurality of inlet axes arranged around a first plane; see, e.g., fig. 8 of Chang); 
wherein each flow path of the plurality of flow paths shares a common inlet and a common outlet with an adjacent respective flow path (as previously described with respect to claim 1, etc.), and 
wherein the curved intermediate section of each of the flow paths extends radially outwardly from the respective inlet section along the first plane (as previously described with respect to claim 1, etc.).

Regarding claim 20, when the fluid pressure reduction device of Farrington, as modified in view of Chang above, is manufactured by the SLS / additive manufacturing / 3D printing method otherwise disclosed by Farrington, the resultant method of manufacturing would read on the additional limitations wherein the curved intermediate section of each of the plurality of flow paths has a first portion that is connected to and extends radially outwardly from the respective inlet section, and a second portion that is directly connected to the first portion and extends radially outwardly toward and is connected to the respective outlet section.
See discussion in grounds of rejection for claims 1, 3, 6 & 10 above and related annotated figures of Chang.  

Regarding claim 21, the fluid pressure reduction device of Farrington, as modified above, reads on the additional limitation wherein the curved intermediate section of each of the first and second flow paths consists of the first portion and the second portion.
In particular, when modified as above to include curved intermediate sections of the form taught by Chang, the curved intermediate section of each of the first and second flow paths may be seen as consisting of the first portion and the second portion, such that each flow path may be seen as consisting of an inlet section, a first portion of an intermediate section, a second portion of the intermediate section, and an outlet section. 

Claim 15 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Farrington in view of Chang as applied to claim 10 above, and further in view of Eilers et al. (US 2016/0123477 A1; hereafter Eilers).
Regarding claim 15, as set forth in the grounds of rejection under 35 U.S.C. 112(b) above, it is unclear how the curved intermediate sections can be arranged along the first plane / first intermediate axis while also being connected to an outlet which is oriented at angle relative to the longitudinal axis, with the angles of the first outlets being different from angles of the second outlets, etc.
As best understood, the outlet sections (44) of the plurality of first flow paths are oriented at a first angle relative to the central longitudinal axis, and the outlet sections (44) of the plurality of second flow paths are oriented at a second angle relative to the central longitudinal axis (i.e., both the first outlet sections and the second outlet sections are understood to be oriented perpendicular relative to the longitudinal axis). 
Farrington does not explicitly disclose the additional limitation wherein the second angle is different from the first angle.
Eilers discloses (fig. 4) a fluid pressure reduction device (122) for use in a fluid control device (see fig. 1) comprising a first plurality of flow paths (140) having an outlet oriented at a first angle relative to the central longitudinal axis (para. 23, lines 2-6: i.e., substantially perpendicular, between 85 and 95 degrees relative to the central longitudinal axis B), and a second plurality of flow paths (142), positioned above and below the first plurality of flow paths, with outlet sections oriented at a second angle relative to the central longitudinal axis (as shown at C), the second angle being different from the first angle (para. 23, lines 8-14: the second angle differs from the first angle by between 10 and 80 degrees, etc.). 
Eilers suggests that “angles in these ranges provide superior noise reduction characteristics” (para. 23, lines 14-15), and further explains that the difference in angle between the plurality of flow paths causes the fluid flowing out of the angled outlets to compress a shear region generated by fluid flowing out of the perpendicular outlets and stabilizes the downstream flow, thereby reducing noise generated by fluid flowing through the device (para. 26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid pressure reduction device of Farrington such that the second angle at which outlet sections of the plurality of second flow paths are oriented is different than the first angle at which the outlet sections of the plurality of first flow paths are oriented, in view of the teachings of Eilers, as the use of a known technique (e.g., forming a fluid pressure reduction device to have a first plurality of flow path outlets with a perpendicular orientation and a second plurality of flow path outlets with a relatively angled orientation, as in Eilers) to improve a similar device (i.e., the fluid pressure reduction device of Farrington) in the same way (e.g., reducing noise generated by fluid flowing through the flow paths and stabilizing flow downstream from the outlets, as suggested by Eilers). 
As a result, the limitations of claim 15 are met, or are otherwise rendered obvious.
Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection set forth in the previous action. New grounds of rejection have been applied to the claims in this action, as necessitated by applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753     

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753